Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claims 32-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 11-13 of claim 32, the phrase “a computation system operable with the plurality of LEDs, the camera module, and the timer system to, after the test strip holder has been re-engaged with the slide, read the images of the test strip relative to when the timer was started” is indefinite since claim 32 does not positively recite that the test strip holder is first withdrawn from the slide before being re-engaged with the slide. Rather, this is only one possibility to start the timer of the timing system, as recited on lines 9-10 of claim 32. The timer of the timing system can also be started when the test strip is wetted by urine. See this same problem on lines 1-2 of claim 43 with the phrase “after the test strip holder has been re-engaged with slide”. It is also not clear what “read the images of the test strip relative to when the timer was started” means. It is not clear what the timer has to indicate in order for the computation system to read images of the test strip. 
On line 3 of claim 42, the phrase “the timing system” should be changed to –the timer system—so as to use the same terminology recited in claim 32. 
In claim 45, the phrase “wherein the computation system is operable to the store the urinalysis results” does not make proper sense and should be changed to -- wherein the computation system is operable to store the urinalysis results--. 
On lines 2-3 of claim 48, the phrase “the timer indicates an elapsed time between when the test strip holder is withdrawn from the slide or the test strip is wetted by the urine” is indefinite since it is not clear what each of these elapsed times are relative to. It is not clear what the elapsed time between when the test strip holder is withdrawn from the slide is measured against, and it is not clear what the elapsed time between when the test strip is wetted by the urine is measured against. Are each of these elapsed times measured against a predetermined time limit in which images of the test strip must be read by the computation system after a sample is applied to the test strip in order to obtain accurate results? 
On line 3 of claim 52, the phrase “slow-reaction color change” is indefinite since it is not clear what constitutes being a “slow-reaction”. It is not clear what time period a color change must occur in in order to be considered a “slow reaction” color change. On lines 5-6 of claim 52, the phrase “the time elapsed” lacks antecedent basis. 
On line 5 of claim 60, the phrase “a countdown timer after detecting withdrawal of the test strip holder” should be changed to -- a countdown timer after detecting withdrawal of the test strip holder from the slide—for further clarification. On line 6 of claim 60, the phrase “the urinalysis results” lacks antecedent basis. 
On lines 2-3 of claim 62, the phrase “the user” lacks antecedent basis. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-33, 37-41, 47, 54-56 and 59-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zin et al (US 2015/0301031).
Zin et al teach of a point-of-care device for analyzing substances in a fluid sample such as urine. In the embodiment depicted in Figure 2B of Zin et al, the device comprises a housing 100 defining an interior and an aperture 110 extending between an ambient environment and the interior, a slide extending from the aperture into the interior (i.e. the bottom surface of the interior of the housing 100 extending from the aperture 110 to inside the housing constitutes such a “slide”), a test strip holder 200 removably engageable with the slide, and a test strip 210 which is inserted into the test strip holder 200 (claim 32). The interior of the housing contains a printed circuit board 315, and the printed circuit board 315 includes a light emitter such as a light emitting diode (LED) configured to selectively emit light at different intensities, one or more light sensors 430a, 430b, and a processor/memory chip 425 which serves as a computation system operable with the light emitter (i.e. LED) and the light sensors to read images of the test strip 210 (claim 32). Zin et al also teach that the device comprises a timer system operable to start a timer when an event such as appearance of a fluid front on the test strip or application of a sample to the test strip (i.e. when the test strip is wetted by urine) is detected. The timer system detects such an event using the light source, the light sensor and the processor on the printed circuit board 315 (i.e. the timer system comprises a photo interrupter operable to detect the test strip holder with a light beam affected by the test strip holder when engaged with the slide, claims 38 and 56). Zin et al teach that in some embodiments, the light sensors 430a, 430b may be configured as an array forming a camera, and thus, the device may comprise a camera module in the housing 100 which is operable with the light emitter (i.e. the LED) to capture images of the test strip 210 located in the test strip holder 200 when engaged with the slide in the housing 100 (claim 32). This camera module is operable to detect when the test strip holder is inserted into and withdrawn from the aperture 110 in the housing by continuously recording and processing images of the test strip 210 in the test strip holder (claim 37), and is operable to detect correct wetting of the test strip by a sample in order to start the timer of the timer system (claim 39). Zin et al also teach that the device can be in wireless communication with an external processing and display device such as a smart phone having a touchscreen display. The touchscreen display is used for both displaying results related to an analysis of the images of the test strip 210 read by the light sensors (i.e. camera module), and for input by users with a keypad of the touchscreen. The computation system of the device comprising the processor and the memory 425 is in electronic communication with the light emitter (i.e. LED), the camera module, the timer system and an internet server, wherein the internet server facilitates the transfer of data from the device to another test medium such as a portable computer (PC) (claim 47). Zin et al also teach of a method for analyzing a fluid sample such as urine comprising the steps of detecting with the timer system and the camera module when the test strip 210 is wetted by the urine, and starting the timer of the timer system after the detecting step (see paragraphs 0059-0060 in Zin et al, claim 55). A determination of when the test strip is wetted by the urine sample is made by illuminating the test strip with the light emitter and using the camera module to record images of the test strip (claim 56). The camera module also conducts error checks by determining correct wetting of the test strip (claim 59). See Figure 2A and 2B, and paragraphs 0003-0004, 0034, 0036-0042, 0044-0045, 0059-0060, 0088, 0095 and 0115, and claims 11 and 19-25 of Zin et al. 
Zin et al fail to specifically teach that the device comprises a plurality of LEDs in the housing 100. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of LEDs in the housing 100 of the device taught by Zin et al since Zin et al teach that the LED light emitter in the housing of the device is preferably configured to selectively emit light at various intensities, and the provision of plural LEDs in the device would facilitate this by using multiple LEDs that each emit light at a different intensity or wavelength from one another. With regards to claim 33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more of a white LED, a red-blue-green LED and/or a UV LED in the device taught by Zin et al since Zin et al teach that the LED light emitter in the housing of the device is preferably configured to selectively emit light at various intensities, and each of a white LED, a red-blue-green LED and/or a UV LED emits light at a different intensity or wavelength from one another. With regards to claims 40-41 and 60, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate an error report based on the measurements made by the device taught by Zin et al and to display the error report since Zin et al teach that the camera module of the device can be used to detect a correct wetting of the test strip by a sample (i.e. an error report) and also teach that the results of the images and analysis made by the computation system of the device can be displayed by a touchscreen of an external smart phone. With regards to claim 61, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display instructions for performing the testing steps taught by Zin et al in order to evaluate a urine sample for one or more substances on a touchscreen display since Zin et al teach that the processor/memory of the device can be wirelessly connected to a touchscreen display of a smart phone, the processor/memory stores instructions for performing a test on a urine sample using the device, and a touchscreen of a smart phone is conventionally used to display information to a user such as instructions for performing a method. With regards to claim 62, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the touchscreen display of the smart phone taught by Zin et al to display questions and receive answers from a user in order to identify the user, determine qualifications of the user and receive a declaration from the user since Zin et al teach that the touchscreen of the smart phone connected to the device for analyzing a urine sample contains a keypad for receiving input from a user such as answers to questions and a declaration made by a user, and a smart phone is conventionally used to display information to a user such as a set of questions. 
Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zin et al (US 2015/0301031) in view of Gassenhuber (US 4,934,817).  For a teaching of Zin et al, see previous paragraphs in this Office action. Zin et al fail to teach that the slide in the housing 100 comprises a distal stop and a pair of rails so that the test strip holder 200 is slidably engageable with the slide when located between the pair of rails, and that the test strip holder 200 comprises a base and a pair of sides extending from the base to define a slot operable to locate the test strip 210 in the test strip holder 200. 
Gassenhuber teaches of a test strip holder 18 for optically evaluating a test strip 20 in an optical measuring system. The test strip holder 18 comprises a base 32 and a pair of sides 28 extending outwardly from the base 32 to define a slot 30 operable to locate a test strip 20 in the test strip holder 18 (claim 36). The test strip holder 18 is inserted into an aperture 16 of an optical measuring system so that a test sample applied to the test strip 20 can be optically analyzed. The optical measuring system comprises a housing 10 having an interior and an aperture 16 extending between an ambient environment and the interior where the test strip holder 18 is inserted. A slide extends from the aperture 16 into the interior (i.e. the bottom surface of the interior of the housing 10 extending from the aperture 16 to inside the housing constitutes such a “slide”). Gassenhuber teaches that the slide comprises a slot 76 therein formed from two surfaces (i.e. rails) extending outwardly from a bottom surface of the interior of the housing, and the test strip holder 18 is inserted into the slot 76 of the slide in the housing 10 (claim 34). A end surface 78 of the slot 76 serves as a distal stop to limit a movement of the test strip holder 18 in the aperture 16 in a longitudinal direction, and to properly position the test strip 20 in the test strip holder 18 in relation to a light emitter 70 and a light receiver 74 in the housing (claims 34-35). Gassenhuber teaches that the slot 76 and distal stop 78 in the slide of the housing serve to ensure that the test strip 20 is always positioned correctly in the housing relative to the optical system therein. See Figures 1-4, lines 5-25 and 62-68 in column 1, lines 60-65 in column 2, lines 3-24 and 67-68 in column 3 and lines 1-10 in column 4 of Gassenhuber. 
Based upon a combination of Zin et al and Gassenhuber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the slide of the housing in the device taught by Zin et al with a distal stop and a pair of rails so that the test strip holder 200 is slidably engageable with the slide when located between the pair of rails, and to provide the test strip holder 200 taught by Zin et al with a base and a pair of sides extending from the base to define a slot operable to locate the test strip 210 in the test strip holder 200 since Gassenhuber teaches that the provision of both a slide of an aperture in an optical system housing and a test strip holder for a test strip with such rails, slots and distal stops facilitates the correct positioning of a test strip in an optical system housing relative to a light emitter and a light receiver in the housing. 
Claims 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zin et al (US 2015/0301031) in view of Kawai et al (US 4,125,372). For a teaching of Zin et al, see previous paragraphs in this Office action. Zin et al fail to teach that the test strip 210 contains a plurality of absorbent reagent pads, and that one of the reagent pads is a non-reactive pad that does not undergo a color change when contacted with urine which can be used to calibrate the LED in the housing 100. 
Kawai et al teach of a test strip 3 comprising a plurality of absorbent reagent pads 1, 1’, 1” and 2 thereon. See Figure 5 in Kawai et al. The reagent pads 1, 1’ and 1” are impregnated with reagents that react with different substances in urine such as glucose, protein, etc., wherein the reactions produce a color change in the pads. The pad 2 on the test strip 3 is a reference or compensation pad that is the same as the pads 1, 1’ and 1” except that the pad 2 does not contain a reagent which reacts with a substance in urine to produce a color change. Therefore, the reference pad 2 is a blank, non-reactive pad that does not undergo a color change after being wetted by a urine sample. Kawai et al teach that the reference pad 2 serves to compensate and account for the natural color of a urine sample which may interfere with detection of the color changes that occur when the reagents on the pads 1, 1’ and 1” react with substances in urine. The reflectivity characteristics of the pads 1, 1’ and 1” are corrected using the measured reflectivity  characteristic of the reference pad 2. See Figures 2 and 5, the abstract, lines 3-33 and 67-68 in column 3, lines 1-43 in column 4, lines 63-68 in column 5 and lines 1-9 in column 6 of Kawai et al.
Based upon a combination of Zin et al and Kawai et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of absorbent reagent pads on the test strip 210 taught by Zin et al, and to provide one of the reagent pads as a non-reactive pad that does not undergo a color change when contacted with urine since Kawai et al teach that multiple reagent pads on a test strip impregnated with different reagents allows multiple substances in a urine sample to be detected simultaneously, and Kawai et al also teach that the provision of a blank, non-reactive pad on a test strip serves to compensate and account for the natural color of a urine sample which may interfere with detection of the color changes that occur when the reagents on reagent pads of the test strip react with substances in urine. With regards to claim 51, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to illuminate the blank non-reactive pad taught by Kawai et al and included in the test strip 210 taught by Zin et al with UV light from a UV LED in order to detect nucleic acids in a urine sample since Zin et al teach that the LED light emitter in the housing of the device is preferably configured to selectively emit light at various intensities and these various intensities may include the ultraviolet range, and when using such a UV LED to emit light, it would be inherent that any nucleic acids in a urine sample applied to a blank, non-reactive pad on a test strip would be detected. 
Claims 42-46, 48, 52-53 and 57-58 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims since none of the prior art of record, in particular the closest prior art to Zin et al, teaches or fairly suggests a urinalysis device and a method of using the device comprising detecting with a camera module when a test strip holder has been withdrawn from an aperture/slide in a housing, starting a timer when this detecting step is made, detecting with the camera module when the test strip holder has been re-engaged with the aperture/slide of the housing, recording with a computation system an elapsed time by the timer between the time when the test strip holder is withdrawn from the housing and when it is re-engaged with the aperture/slide of the housing, determining whether the elapsed time exceeds a time limit, if the elapsed time is less than the time limit, then capturing images of the test strip in the test strip holder with the camera module after being re-engaged with the aperture/slide, and analyzing the images with the computation system. In addition, none of the prior art of record, in particular the closest prior art to Zin et al, teaches or fairly suggests a urinalysis device and a method of using the device comprising a plurality of absorbent reagent pads, wherein the plurality of absorbent reagent pads comprise a timing reagent pad having a slow-reaction color change after being wetted with urine, and the computation system is operable to read the images of the test strip and resolve the slow-reaction color change into time steps allowing for measurement of the time elapsed since the timing reagent pad was wetted with the urine.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Wang et al who teach of an intelligent test strip detection device; Lu et al who teach of a method and apparatus for reading test strips; Somes et al who teach of a substrate reader comprising a housing with a slide configured to receive a test strip for analysis; Roman who teaches of a handheld optical diagnostic device having an image system array; and Dewar who teaches of an automated urinalysis device containing a reagent strip exposed to urine flowing from a sanitation device to waste treatment, and an imaging device for imaging the strip. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 3, 2022